Exhibit 10.1 Execution Version Date: as of October 9, 2014 EAGLE BULK SHIPPING INC. as Borrower THE COMPANIES listed in Schedule 8 as Joint and Several Guarantors THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 as Lenders THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 2 as Swap Banks ABN AMRO CAPITAL USA LLC , CR é DIT AGRICOLE CORPORATE AND INVESTMENT BANK , and CIT FINANCE LLC as Mandated Lead Arrangers and as Bookrunners ABN AMRO CAPITAL USA LLC , and CR é DIT AGRICOLE CORPORATE AND INVESTMENT BANK as Structuring Banks – and – ABN AMRO CAPITAL USA LLC , as Agent and as Security Trustee LOAN AGREEMENT relating to a Senior Secured Revolving Credit Facility and Term Loan Facility of up to US$275,000,000 Watson, Farley & Williams New York INDEX Clause Page 1 INTERPRETATION 2 2 FACILITY 27 3 POSITION OF THE LENDERS AND SWAP BANKS 27 4 DRAWDOWN 29 5 INTEREST 31 6 INTEREST PERIODS 33 7 DEFAULT INTEREST 33 8 REPAYMENT AND PREPAYMENT 35 9 CONDITIONS PRECEDENT 37 10 REPRESENTATIONS AND WARRANTIES 38 11 GENERAL AFFIRMATIVE AND NEGATIVE COVENANTS 46 12 FINANCIAL COVENANTS 54 13 MARINE INSURANCE COVENANTS 55 14 SHIP COVENANTS 60 15 SECURITY COVER 65 16 GUARANTEE 66 17 PAYMENTS AND CALCULATIONS 71 18 APPLICATION OF RECEIPTS 73 19 APPLICATION OF EARNINGS; SWAP PAYMENTS 74 20 EVENTS OF DEFAULT 75 21 FEES AND EXPENSES 80 22 INDEMNITIES 81 23 NO SET-OFF OR TAX DEDUCTION; TAX INDEMNITY; FATCA 83 24 ILLEGALITY, ETC 87 25 INCREASED COSTS 87 INDEX Clause Page 26 SET OFF 89 27 TRANSFERS AND CHANGES IN LENDING OFFICES 89 28 VARIATIONS AND WAIVERS 93 29 NOTICES 94 30 SUPPLEMENTAL 96 31 THE SERVICING BANKS 97 32 PARALLEL DEBT 33 LAW AND JURISDICTION 34 WAIVER OF JURY TRIAL 35 PATRIOT ACT NOTICE EXECUTION PAGE 104 SCHEDULE 1 LENDERS AND COMMITMENTS 108 SCHEDULE 2 SWAP BANKS 110 SCHEDULE 3 DRAWDOWN NOTICE 111 SCHEDULE 4 CONDITION PRECEDENT DOCUMENTS 113 SCHEDULE 5 TRANSFER CERTIFICATE 116 SCHEDULE 6 DESIGNATION NOTICE 120 SCHEDULE 7 LIST OF APPROVED BROKERS 121 SCHEDULE 8 LIST OF SHIPS 122 APPENDIX A FORM OF CHARTER ASSIGNMENT A-1 APPENDIX B FORM OF COMPLIANCE CERTIFICATE B-1 APPENDIX C FORM OF ACCOUNT PLEDGE C-1 APPENDIX D FORM OF EARNINGS ASSIGNMENT D-1 APPENDIX E FORM OF GUARANTOR ACCESSION AGREEMENT E-1 APPENDIX F FORM OF INSURANCE ASSIGNMENT F-1 ii INDEX Clause Page APPENDIX G INTENTIONALLY OMITTED G-1 APPENDIX H FORM OF MASTER AGREEMENT ASSIGNMENT H-1 APPENDIX I FORM OF MEMBERSHIP INTEREST PLEDGE I-1 APPENDIX J FORM OF MORTGAGE J-1 APPENDIX K-1 FORM OF NOTE (TERM LOAN FACILITY) K-1 - 1 APPENDIX K-2 FORM OF NOTE (REVOLVING CREDIT FACILITY) K-2 - 1 APPENDIX L FORM OF MANAGEMENT AGREEMENT ASSIGNMENT L-1 iii THIS LOAN AGREEMENT (this “ Agreement ”) is made as of October 9, 2014 AMONG EAGLE BULK SHIPPING INC., a corporation incorporated and existing under the laws of the Republic of the Marshall Islands whose principal office is at 477 Madison Avenue, New York, NY 10022, as borrower (the “ Borrower ”, which expression includes its successors, transferees and assigns); THE COMPANIES listed in Schedule 8, each a limited liability company formed and existing under the laws of the Republic of the Marshall Islands, as joint and several guarantors (together with any other person that becomes a guarantor party hereto pursuant to a Guarantor Accession Agreement (as defined below), the “ Guarantors ”, and each separately a “ Guarantor ”, which expressions include their respective successors, transferees and assigns); THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1, as lenders (the “ Lenders ”, which expression includes their respective successors, transferees and assigns); THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 2, as swap banks (the “ Swap Banks ”, which expression includes their respective successors, transferees and assigns); ABN AMRO CAPITAL USA LLC, CRé
